Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of a structure for preventing sliding doors from swaying comprising a lower rail that is mounted on a lower side of a vehicle body in a longitudinal direction, a lower rail roller unit connected to the lower rail, a lower rail swing arm rotatably connected to the lower rail roller unit and to a door, a guide roller unit fixedly connected to the lower rail , the guide roller unit having a guide roller rotatably connected to the lower rail, a guide stopper fixedly mounted to the door and having a guide route formed inside the guide stopper and allows to serve as a rolling movement route, an exit/entrance portion formed at a first end of the guide route which allows the guide roller to enter or exit via the exit/entrance portion and a stop portion formed on a second end of the guide route which restricts movement of the guide roller is seen as an unobvious improvement over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634